Citation Nr: 0823657	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  95-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of ear 
infection.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, and from April 1977 to April 1994.  

This matter comes before the Department of Veterans Affairs, 
(VA) Board of Veterans' Appeals (Board) from a November 1994 
rating decision of the VA Regional Office (RO), in St. Louis, 
Missouri that among other things, denied service connection 
for residuals of ear infections.  The issue was remanded by 
decisions of the Board dated in December 1997 and November 
2007.  


FINDING OF FACT

There is competent evidence of record that the veteran does 
not currently have residuals of ear infections in service.


CONCLUSION OF LAW

Residuals of ear infection were not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA should inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the current case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120 which 
has been accomplished in the instant case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2002, April 2003, and September 
2004 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained voluminous service 
medical records, as well as private and VA clinical data 
generated since separation from active duty.  The veteran was 
afforded VA examinations in 1994 and more recently in 
September 2005 and May 2008, to include medical opinions.  
Significantly, he has not identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim. See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2007).



Factual Background

The service medical records show that in November 1977, the 
veteran was noted to been treated for acute labyrinthitis for 
the past month.  An assessment of ear pain of questionable 
etiology was recorded.  In November 1979, it was noted that 
he had a painful cyst in an [unspecified] ear.  In August 
1982, the veteran was treated for recurrent vertigo and was 
referred to the ear, nose, and throat (ENT) clinic for 
consultation.  On annual physical examination in August 1983, 
a notation was recorded that he had had frequent ear 
infections.  An October 1985 clinical entry showed that the 
appellant had complaints of right ear pain and sinus 
congestion of four days' duration.  Bilateral otitis media 
and sinusitis were diagnosed for which an antibiotic was 
prescribed.  

The appellant received treatment for right side ear pain, 
dizziness and a feeling of being off balance in March 1990 
with follow up that same month for ear infection.  
Antibiotics were prescribed.  The veteran was admitted in 
September 1992 for a syncopal episode, and complained of 
right side tinnitus, vertigo and sinus problems.  On 
retirement examination in November 1993, he indicated that he 
had had ear, nose and/or throat problems.  Hearing was 
determined to be well within normal limits by VA standards 
(See 38 C.F.R. § 3.385 (2007)) in both ears, and the ears 
were evaluated as normal.  In March 1994, he was seen for 
complaints of feeling dizzy with a ringing sensation in the 
ears for which he was referred for ENT consultation.

Post service, the veteran underwent a VA audiology 
examination in June 1994 where his hearing was found to be 
within normal limits.  He was also afforded an ENT 
examination at that same time where his complaints included 
intermittent episodes of vertigo associated with some right 
ear aching that might last some three to four weeks up to 
three or four months.  He related that he had had 
fluctuations of intermittent tinnitus for the past four to 
five years.  Examination of the ears revealed normal 
eardrums.  The tuning fork test showed that air conduction 
was greater than bone conduction in both ears.  The Weber was 
in the midline.  It was reported that the remainder of the 
examination was within normal limits.  In the diagnosis 
following examination, it was noted that the etiology of 
earaches and associated vertigo was unknown, and that the 
veteran had complained of intermittent tinnitus during the 
past four to five years.

The veteran was seen by J.A.H, M.D. for complaints of 
intermittent episodes of vertigo of reported 11 years 
duration in February 1999.  It was noted that the most recent 
episode of such had resolved two weeks before but with some 
lingering disequilibrium.  An impression of difficulty with 
intermittent vertigo with symmetric hearing was rendered.  
The appellant was afforded magnetic resonance imaging (MRI) 
of the brain in March 1999 with a clinical history of vertigo 
and ringing in the left ear.  The results were interpreted as 
consistent with a left sided intracanalicular acoustic 
schwannoma.

The veteran was afforded an ear disease examination in August 
1999 where he had complaints that included decreased hearing 
and intermittent tinnitus in both ears for about a year.  It 
was reported that he had had some ear discomfort in the 1970s 
in the right ear, but that there had been no diagnosis of the 
problem, historically.  Physical examination of the ears 
revealed normal eardrums, with other findings that were the 
same as on ear examination in June 1994.  The diagnoses 
included recent diagnosis of left eighth nerve neuroma, 
bilateral neurosensory hearing loss, intermittent tinnitus 
and right ear otalgia in the 1970s, etiology unknown.  In an 
addendum dated in February 2000, the examiner stated that "I 
do not feel that there are any residuals of service ear 
infection."

Pursuant to Board remand, a VA ear disease examination was 
conducted in February 2008.  The examiner indicated that the 
claims folder was reviewed.  The veteran related that he had 
daily right ear pain if he touched it.  He said that he had 
had the problems for 25 years and had been treated 
intermittently with antibiotics and ear drops which seemed 
not to help.  It was reported that he had had intermittent 
dizziness and vertigo since 1977, and that he had also had 
constant tinnitus for the past 20 or 25 years, well as 
intermittent sinusitis.  The appellant related that the 
acoustic neuroma diagnosed in 1998 had been treated by gamma 
knife that had been followed by facial paralysis.  He 
reported that he had had constant tinnitus over the past 15 
to 20 years as well as right ear external otalgia over the 
last 25 years, primarily if he touched it.  Examination 
disclosed that both eardrums were normal.  Following 
examination, the examiner stated that there was no evidence 
of ear infection.  It was opined that since he had a normal 
hearing test in the right ear in 2005, it was not at least as 
likely as not that any residuals of ear infection in service 
included hearing loss.  The examiner related that it would be 
conjectural to comment on tinnitus since it was a subjective 
symptom with no objective evidence.  It was found that left 
ear hearing loss was secondary to acoustic neuroma and/or 
treatment therefor.  The examiner concluded that "I do not 
feel that he has any residuals from any ear infections."  It 
was added that the veteran had right ear otalgia on touching 
the ear, but that there was no evidence of ear infections in 
the ear, nor was there any scarring of the eardrum.  It was 
also opined that it was not at least as likely as not that 
hearing loss was related to any inservice noise exposure.  

The appellant was afforded a VA audiology examination in 
March 2008.  It was noted that he reported hearing loss in 
the left ear only and attributed it to an acoustic neuroma 
diagnosed in 1997.  He also reported occasional pain in the 
right ear but denied any recent ear infections or the use of 
ototoxic drugs.  He related that he had tinnitus in both 
ears, and that this first occurred 15 to 20 years before, and 
had progressively worsened over the last few years.  He said 
that he had worked as a recruiter in service and denied any 
military noise exposure.  He denied a history of civilian 
occupational and recreational noise exposure.  Right ear 
hearing was within normal limits.  There was no response to 
the audiometer for the left ear.  Tympanograms revealed 
normal middle ear pressure and mobility bilaterally.  
Following evaluation, it was found that the veteran's left 
ear hearing loss was due to acoustic neuroma and that it was 
not at least as likely as not that hearing loss and tinnitus 
were related to military service.  It was reported that the 
claims folder was reviewed. 

Legal Analysis

The service medical records do indeed show that the veteran 
was treated for ear infections during active duty for which 
he received medication.  The record reflects, however, that 
upon examination in 1993 prior to retirement from service, 
the ears and hearing acuity were evaluated as normal.  An MRI 
in March 1999 disclosed a left ear neuroma which was 
ultimately felt to have resulted in profound hearing loss in 
the left ear following treatment.  However, there is 
competent clinical evidence of record that this was not 
related to service.  The extensive post service record does 
not show treatment for recurring ear infection.  Moreover, 
the appellant has had the benefit of two post service ear 
disease examinations which have found no evidence of ear 
infection or residuals therefrom.  Physical examinations of 
the eardrums have been within normal limits and no other 
inner ear anomaly has been observed.  It has been opined by 
competent clinical practitioners that hearing loss, tinnitus 
and reported right ear otalgia are not related to ear 
infection during service.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the 
veteran now asserts that he has residuals of ear infections 
that first began in service, the Board points out that the 
clinical evidence of record does not contain a current 
diagnosis of such, nor is there any opinion relating the 
inservice symptoms to a current disability.  Continuity of 
inservice symptomatology is not demonstrated.  See 38 C.F.R. 
§ 3.303.  It is well established that as a layperson, the 
veteran cannot support the claim on the basis of his 
assertions alone as he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  While he may well believe that he now has 
residuals of ear infection owing to experiences during his 
military service, he is not qualified to render an opinion 
that requires medical expertise, such as the diagnosis or 
cause of a particular disability. See 38 C.F.R. § 3.159(a) 
(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of evidence of the claimed disability, the 
weight of the evidence is against the claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau at 143.  
Consequently, service connection for residuals of ear 
infection must be denied. See 38 U.S.C.A. § 5107(b).  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of ear infection is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


